Case 2:18-cv-03093-JFW-AS Document 48 Filed 11/08/18 Page 1 of 2 Page ID #:487



  1   MANATT, PHELPS & PHILLIPS, LLP
      ROBERT H. PLATT (SBN 108533)
  2   E-Mail: rplatt@manatt.com
  3   DONALD R. BROWN (SBN 156548)
      E-Mail: dbrown@manatt.com
  4   ALEXANDRA N. HILL (SBN 313249)
      E-Mail: ahill@manatt.com
  5   11355 West Olympic Boulevard
  6   Los Angeles, California 90064-1614
      Telephone: (310) 312-4000
  7   Facsimile: (310) 312-4224
  8   Attorneys for Defendants TINDER, INC.,
      MATCH GROUP, LLC, and MATCH GROUP, INC.
  9   LAW OFFICES OF TODD M. FRIEDMAN
 10   TODD M. FRIEDMAN (SBN 216752)
      E-mail: tfriedman@attorneysforconsumers.com
 11   ADRIAN BACON (SBN 280332)
      E-Mail: abacon@attorneysforconsumers.com
 12   21550 Oxnard Street, Suite 780
 13   Woodland Hills, CA 91367
      Telephone: (216) 220-6496
 14   Facsimile: (866) 633-0028
 15   Attorneys for Plaintiff LISA KIM

 16                           UNITED STATES DISTRICT COURT
 17                         CENTRAL DISTRICT OF CALIFORNIA
 18   LISA KIM, individually and on behalf Case No. CV 18-03093 JFW (AS)
      of herself and all others similarly   Hon. John F. Walter
 19   situated,
                                            JOINT STATUS REPORT
 20                Plaintiff,
                                            Complaint filed: April 12, 2018
 21          vs.
      TINDER, INC., a Delaware
 22   corporation; MATCH GROUP, LLC, a
 23   Delaware limited liability company;
      MATCH GROUP, INC., a Delaware
 24   corporation; and DOES 1 through 10,
      inclusive, and each of them,
 25
                   Defendants.
 26
 27
 28
      321080711.2
Case 2:18-cv-03093-JFW-AS Document 48 Filed 11/08/18 Page 2 of 2 Page ID #:488



  1         Plaintiff Lisa Kim and defendants Tinder, Inc.,1 Match Group, LLC and
  2   Match Group, Inc. submit this Joint Status Report pursuant to the Court’s Statement
  3   of Decision [ECF No. 44], § IV.
  4         In light of ongoing settlement discussions, Plaintiff requested and obtained
  5   from the Ninth Circuit an extension until December 11, 2018 for the filing of her
  6   opening brief on her appeal of the Order granting Defendants’ Motion to Compel
  7   Arbitration. Due to the settlement discussions and the appeal, Plaintiff has refrained
  8   from commencing an arbitration proceeding. As ordered by the Court, the parties
  9   will file another Joint Status Report in 120 days.
 10                                        Respectfully submitted,
 11   Dated:    November 8, 2018           MANATT, PHELPS & PHILLIPS, LLP
 12
 13                                        By:     /s/ Robert H. Platt
 14                                              Robert H. Platt
                                                 Attorneys for Defendants
 15                                              TINDER, INC., MATCH GROUP, LLC,
                                                 AND MATCH GROUP, INC.
 16
 17   Dated:    November 8, 2018           LAW OFFICES OF TODD M. FRIEDMAN
 18
 19                                        By:      /s/ Adrian Bacon
 20                                              Adrian Bacon
                                                 Attorneys for Plaintiff LISA KIM
 21
 22
                      LOCAL RULE 5-4.3.4(a)(2)(i) CERTIFICATION
 23
            The filer of this document attests that all other signatories listed above on
 24
      whose behalf this filing is submitted concur in the filing’s content and have
 25
      authorized the filing.
 26
 27
      1
               Tinder, Inc., although named as a defendant, no longer exists, as it was
 28   merged into Match Group, LLC in 2017.
      321080711.2
                                                  2
